Order filed January 26, 2021




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-20-00650-CV
                                    ____________

                           YAMAL SALEM, Appellant

                                          V.

                           JULIE CHEUNG, Appellee


               On Appeal from County Civil Court at Law No. 1
                            Harris County, Texas
                      Trial Court Cause No. 1156788

                                     ORDER

      Appellant’s brief was due January 7, 2021. No brief or motion for extension
of time has been filed. If appellant does not file a brief with this court on or before
February 8, 2021, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).

                                        PER CURIAM

Panel consists of Justices Wise, Hassan, and Wilson.